DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,755,726. Although the claims at issue are not identical, they are not patentably distinct from each other because pending application is boarder than the U.S. Patent No. 10,755,726 as shown below (the highlighted part is the only difference between the two claims):

PENDING APPLCIATION NO. 16/934,801
U.S. PATENT NO. 10,755,726
receiving, at data processing hardware of a user device, an audio signal from a first microphone of the user device, the audio signal containing voice data and transient noise captured by the first microphone; receiving, at the data processing hardware, from a second microphone of the user device, information about the transient noise, wherein the second microphone is located: 

receiving information about the transient noise from a second microphone of the user device, wherein the second microphone is located separately from the first microphone in the user wherein the second microphone is a keybed microphone embedded in a keybed of the user device, wherein the source of the transient noise is a keybed of the user device, and the transient noise contained in the audio signal is a key click; estimating a contribution of the transient noise in the audio signal input from the first microphone based on the information about the transient noise received from the second microphone, wherein the estimating step includes using a statistical model to map the second microphone onto the first microphone; extracting the voice data from the audio signal input from the first microphone based on the estimated contribution of the transient noise to produce a voice signal with reduced transient noise; and generating an audible output based on the voice signal.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyengar et al. (US 2013/0332157).

Claims 1 and 11,
Iyengar teaches a method comprising: receiving, at data processing hardware of a user device, an audio signal from a first microphone of the user device, the audio signal containing voice data and transient noise captured by the first microphone; receiving, at the data processing hardware, from a second microphone of the user device, information about the transient noise, wherein the second microphone is located: separately from the first microphone; and proximate to a source of the transient noise; estimating, by the data processing hardware, using a statistical model configured to map the second microphone onto the first microphone, a contribution of the transient noise in the audio signal received from the first microphone based on the information about the transient noise received from the second microphone; producing, by the data processing hardware, a voice signal with reduced transient noise by extracting the voice data from the audio signal received from the first microphone based on the estimated contribution of the transient noise; and generating, by the data processing hardware, an audible output based on the voice signal ([Figs. 1-2, 5 & 7] [0020-0038] audio noise processing and noise reduction using multiple microphones; mic1 is a primary microphone which is closer to the desired sound source than mic2 is secondary microphone; both microphones collected both sound source and noise; noise estimate produced by each estimators A and B is a respective noise estimate vector, this vector has spectral noise estimate components, each being a value associated with a different audio frequency bin; combiner-selector updates its respective noise estimate vector in every frame based on the audio date in very frame, and on per frequency bin basis; a combiner-selector receives the two noise estimates and generates a signal output noise estimate to output a noise reduced signal).

Claims 3 and 13,
Iyengar further teaches the method of claim 1, wherein the information received from the second microphone includes spectrum-amplitude information about the transient noise ([0030] noise estimate vector includes magnitude information in a signal frequency bin).

Claims 5 and 15,
Iyengar further teaches the method of claim 1, further comprising adjusting, by the data processing hardware, the estimated contribution of the transient noise in the audio signal based on the information received from the second microphone ([0029] attenuator to attenuate the audio signal using estimator A and B).

Claims 6 and 16,
Iyengar further teaches the method of claim 5, wherein adjusting the estimated contribution of the transient noise in the audio signal includes scaling-up or scaling-down the estimated contribution ([0045] adjusting scaling factor for the noise estimate may be desirable, again during voice activity).

Claims 7 and 17,
Iyengar further teaches the method of claim 5, further comprising determining, by the data processing hardware, based on the adjusted estimated contribution, an estimated power level for the transient noise at each frequency, in each time frame, in the audio signal from the first microphone ([0025-0030] adjusting the noise estimators A and B vectors; attenuation is applied in the frequency domain).

Claims 8 and 18,
Iyengar further teaches the method of claim 7, further comprising extracting, by the data processing hardware, the voice data from the audio signal captured by the first microphone based on the estimated power level for the transient noise at each frequency, in each time frame, in the audio signal from the first microphone ([0030] producing a noise reduced sound source signal based on the estimate vector which includes power, energy and power spectral density).

Claims 10 and 20,
Iyengar further teaches the method of claim 1, wherein estimating the contribution of the transient noise in the audio signal from the first microphone comprises estimating a power level for the transient noise at each frequency in each of a plurality of time frames ([0030] noise estimate vector includes power information in each of the frequency bins).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) and further in view of Zhao et al. (US 2007/0055508).

Claims 2 and 12,
Iyengar teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Iyengar does not explicitly teach wherein estimating the contribution of the transient noise in the audio signal from the first microphone is further based on Bayesian inference methods.
Zhao teaches wherein estimating the contribution of the transient noise in the audio signal from the first microphone is further based on Bayesian inference methods ([0037] Bayesian estimator that allows for an adjustable level of residual noise).
Iyengar is analogous art with Zhao because they both involve suppressing noise. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar by using Bayesian estimator to estimating the noise from the microphones as taught by Zhao for the benefit of improving dynamic estimation of non-stationary noise for speech enhancement (Zhao [0015]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) and further in view of Sorensen et al. (US 2011/0112831).

Claims 4 and 14,
Iyengar teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Iyengar does not explicitly teach wherein the source of the transient noise is a keybed of the user device, and the transient noise contained in the audio signal is a key click.
Sorensen teaches wherein the source of the transient noise is a keybed of the user device, and the transient noise contained in the audio signal is a key click ([0005] keyboard noise attenuation algorithms analyses the audio signal received at a microphone to detect and filter out components of the audio signal that are identified as keyboard clicking noise).
Iyengar is analogous art with Sorensen because they both involve suppressing noise. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar by detecting and filtering out the keyboard clicking noise from the audio signal as taught by Sorensen for the benefit of suppressing noise from an audio signal (Sorensen [0005]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (US 2013/0332157) and further in view of Seltzer et al. (US 2008/0247274).

Claims 9 and 19,
Iyengar teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Iyengar does not explicitly teach determining a MAP (Maximum-a-Posteriori) estimate for a part of the audio signal containing the voice data using an Expectation-Maximization algorithm.
([claim 13] performing Maximum-A-Posteriori (MAP) estimation for expectation-maximization (EM) based modeling of the signal and noise variances).
Iyengar is analogous art with Seltzer because they both involve suppressing noise. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the audio noise estimation and audio noise reduction using multiple microphones as taught by Iyengar by adjusting the noise estimation by determining MAP estimation of the audio signal using EM calculations as taught by Seltzer for the benefit of improve the SNR of the audio signal (Seltzer [abstract]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656